China's policy and its effects on Africa (debate)
The next item is the report by Ana Maria Gomes, on behalf of the Committee on Development, on China's policy and its effects on Africa.
rapporteur. - (PT) Mr President, China's unrestrained quest for oil, natural resources and new markets in Africa raises concerns about the impact of China's growing presence in that continent and the respective ramifications for European policies. Europe cannot start pointing the finger at China out of fear, nor can it afford to take part in an unprincipled competition avoiding methods and criteria that are in Beijing's own interest. Both Europe and China have an obligation to contribute to achieving the Millennium Development Goals: poverty reduction and conflict resolution in Africa. Both have to recognise that only through promoting sustainable development and good governance can their own interests and investments be sustainable and seen as legitimate in Africa.
In this report we have tried to analyse China's presence in Africa in an objective way, acknowledging both the positive and negative impacts. Based on various specific recommendations for action, there are two key political messages: firstly, the EU needs to give a coordinated response to the challenges raised by China's supposedly 'no strings' policy. This response cannot abandon European principles. The EU must stick to its development cooperation policy, especially as regards human rights conditionality. This is because there can be no good governance without respect for human rights and without good governance, and the rule of law it implies, there will be no sustainable development in Africa or any other part of the world. Secondly, Europe must involve China in discussions on their respective African policies, but such cooperation obviously cannot occur over the heads of the Africans. This trilateral involvement requires adequate support for the role to be played by the African institutions, such as the African Union, NEPAD, other regional institutions and governments and national parliaments. For this reason, Europe must increase its support for strengthening African civil society to encourage accountability from the respective governments.
In this report, we recommend that the EU should not pass up opportunities to talk candidly with China, or about China in Africa, specifically when this means voicing criticism in private or in public. China wants to be seen as a responsible player in Africa, yet it frequently invokes the rhetoric of non-interference to try to justify unacceptable actions, such as its continued complacency towards the Sudanese Government blocking the sending of a UN-African Union hybrid force - which should have been in Darfur long ago - or its more recent and disgusting sending of arms to the Mugabe regime on board a vessel that is - quite rightly - being prevented from unloading by Zimbabwe's neighbouring countries. In reality, everything China does in Africa has a political impact, be it positive or negative.
Furthermore, China is showing it is a pragmatic power that learns fast. It is therefore vital that Europe does not stop trying to get across to Beijing that what is expected of a permanent member of the UN Security Council, such as China, is in fact a contribution towards promoting UN principles and objectives.
In this report, we propose that the EU should encourage China to step up its participation in multilateral donor meetings and adopt specific internationally accepted criteria and guidelines on transparency of aid, the extractive industries, good governance, environmental protection, labour rights, etc., with a view to ensuring that it really contributes to poverty reduction, the Millennium Development Goals and promoting peace and security in Africa.
Yet Europe also needs to take a look in the mirror and learn from its own mistakes and shortcomings as regards Africa. Member States need to deliver on official development assistance pledges and cutting aid and the goals to be achieved will only help emphasise China's merits in making quick funding available to Africa. Europe needs to improve the effectiveness of its aid and ensure there is consistency between its various policies and this implies no longer turning a blind eye to the crimes committed by certain oppressive African regimes with whom it continues to deal, as usual, at flagrant odds with its proclaimed criteria and principles.
To conclude, Mr President, I would like to thank the shadow rapporteurs and other colleagues for their excellent cooperation. Their amendments have contributed a great deal to enriching this report. I hope that such a broad consensus can continue tomorrow, all the more so as there are only a few amendments to vote on. I have put forward three amendments myself: two involve minor corrections and the third is to restate the European Parliament's position, calling for the EU Code of Conduct on Arms Exports to become legally binding. This would avoid the current paragraph 62 repeating the call contained in paragraph 66.
member of the Commission. - (FR) Mr President, rapporteur, ladies and gentlemen, honourable members, I would first of all like to congratulate Mrs Gomez for her excellent work on this sensitive and difficult, even controversial, subject.
I support the numerous recommendations that you made concerning the policy that the European Union must adopt to tackle China's growing presence in Africa. The EU and China actually have a number of things in common in their dealings with Africa. Firstly, they have both recognised Africa's enormous potential perhaps more - or in any case sooner - than anyone else.
The EU and China are also two of the most important trading partners investing in Africa, ranked first and third in the world respectively. Naturally this calls for far greater cooperation, discussion and perhaps joint strategies between China and Europe with regard to Africa and in consultation with Africa. I share your opinion on this subject.
I would like to talk to you today about the points that I consider promising, in order to engage China and our African partners in trilateral cooperation. I would also like to share with you my doubts and questions over other points. Finally, I would like to tell you how I intend to follow up this report.
Firstly, Africa is living in the age of the global economy and globalisation. It is confirming its status as an international and global player, taking action on major global issues. It has constructed a vast network of partnerships around the world with a clear commitment to re-establishing relations. To be honest, it is now forcing its partners to compete with each other, rather clumsily perhaps, but with good reason. This is a reality, and I would even go so far as to say that it is fair and legitimate. It means that its partners must be modern, trusting and fair in their attitude.
I believe that the EU and China are ready to implement this new approach and that they want to do so, perhaps for different reasons, but clearly they are ready for this. We are both major partners of Africa. Our African policy is of course different in terms of principles and values but, on the ground, it is possible to identify numerous joint interests and similarities. For example, we have already commenced a dialogue on peace, stability and sustainable development in Africa. Clearly though we need to go further with the crucial support of our African friends, who must provide the impetus for this dialogue. This explains the trilateral approach which I proposed last year and which you seem to share, particularly in your proposal for the building of a permanent platform.
In this respect, you quite rightly underline the importance of equality and mutual respect, which must underpin this trilateral partnership. At the risk of sparking controversy, Europe must understand that it is not necessarily wise at the current time, and with a partner such as China, to try to take control by unilaterally dictating our terms. We must avoid generalisations and embark on the dialogue process. It is my belief that once we have embarked on a dialogue with China, we will be able to use this to address issues such as rule of law, democracy and governance; in other words, everything on which Europe's values and the inspiration for its policies are built.
I agree with you that we need a European policy which is more effective and perhaps more expeditious, since this is the main advantage that the Chinese have over us. It would be more attractive too, more in step with the priorities of our African partners. To give you just one example, we are literally powerless, as European institutions, to deploy programmes, aid or measures in any post-conflict situations. Take the case of Liberia for example. This is a country where we have an elected government, a President who has a real programme and who wants change. Where is the effective response that this country needs to see that peace, stabilisation and democracy pay dividends? Nowhere! This pains me on a daily basis.
The modernisation of Europe's policy towards Africa has been my priority since I took office. I think it is safe to say that we have already made considerable progress, particularly with the strategic partnerships resulting from the Lisbon Summit, although clearly there still remains a long way to go. The fight against poverty continues to the main objective of our development policy. To do this, we must create wealth and economic growth. China is witnessing this economic growth on a daily basis, and obviously this experience could benefit the African countries.
Of course, economic growth of any kind must be accompanied by an active redistribution policy if it is to be effective in tackling poverty. I have said it many times: growth does not guarantee development. Redistribution is the key, and redistribution needs a solid government. It also needs a vigilant society, a free press, all of these things. I believe that the EU and China have a real role to play here, although this a lengthy process that will require considerable effort from both sides.
I would like to tell you about some of the questions I have. Is it truly realistic for example, is it constructive, is it useful, is it even desirable to begin this cooperation by insisting that China adopt the policies and standards laid down by the CAP? I somehow doubt it. If it works then so much the better, but I doubt it.
In any case, Africans do not seem overly keen to see China go down this path, precisely because they are looking for alternatives to European development assistance. Chinese aid is valued precisely because it is faster than European aid and it does not impose as many constraints which will ultimately reduce Africa's political space. There is some basis for this. There has been a misunderstanding somewhere. People often say 'you Europeans, you impose conditions!' This is not true. There are no political conditions attached to the cooperation or the funding that we provide. The nature of that aid, the way in which it is used, yes. Budgetary support, for example, will not be offered if there is not good governance, there will be no budgetary support for countries where conflict exists. However, that does not stop us from offering development assistance or humanitarian aid, even when we do not agree with the government or the regime in place.
What is fundamentally different, where there is confusion, is that the Chinese are responsive, their disbursement process is much faster than ours, with all our bureaucracy, which has been the bane of my life for nearly four years. This is the reality, this is where the confusion and misunderstanding lie and I think that this point needs to be made.
Evidently I share your assessment. It is important for Chinese aid to be aligned with African's national priorities, national systems, preferably in conjunction with other partners.
The same can be said today. It is premature, maybe even counterproductive, to force things in this sense, not to mention attempting it unilaterally. This is a long-term goal, but for now I can only see three areas where our cooperation and dialogue can be concentrated.
One is the creation of an open and constructive dialogue on Africa between the EU, a longstanding donor, and China. The second is the need to trade our development experiences with China and Africa so that together we can progress the development agenda. For example, China has designed a series of photovoltaic programmes. Clearly, on a continent such as Africa, there is room for trilateral cooperation, and this is one example. I spoke to the Minister for Trade about this after I met him at a meeting in Tonga, and he was very open on the subject. We will discuss it again in Beijing, as I am going straight there after this, so we will revisit these issues there.
Thirdly, we need to honour our commitments in terms of the Paris Agenda. This is a question of regulatory harmonisation and of the division of labour. On this I ask, I urge Parliament to help us, to force our Member States to put their money where their mouth is. Every single development minister, every single prime minister in Europe, without exception, agrees that there needs to be a better division of labour, more coordination to ensure cohesion. This is fair enough, but when we suggest real labour-sharing strategies to them, we get no response. This point needs to be raised because it is a fact. You see, my objective is not just to bring China into the CAP. I want to go further than that by trying to find common ground with the various Chinese operators in Africa, including the government, in order to foster development in Africa.
We Europeans and the Chinese must start with the African agenda and make contributions and pool our respective advantages, without sacrificing the values and principles that have guaranteed the stability, peace and prosperity of Europe over the last 50 years. That does not make me a dreamer or a fool, indeed quite the opposite. It is important to recognise, as you do, that China's commitment raises questions and sometimes concerns, even in Africa. I too worry sometimes about what form cooperation with China will take, but so what? This is exactly why I am saying that we need dialogue. It is evident that China is pursuing its economic, diplomatic and strategic interests in Africa. Europe has all too often made the mistake of not admitting that it is tempted by the same thing and, rather than hide behind arguments, which are at times extremely hypocritical in any case, it would be far better to admit that Africa has potential, that it has special links with Europe and that we have a shared interest in discovering, building and forging those links. I believe that this is the win-win strategy, because it is only in this way that we will solve the negative equation of donor and beneficiary, which always gives rise to humiliation and suspicion and a feeling of dependency of one on the other - of the weakest on the strongest.
As I have said, the day after tomorrow, I will be in Beijing and I will try, Mrs Gomez, to test the water with a positive interpretation of your excellent report.
draftsman of the opinion of the Committee on Foreign Affairs. - (NL) Mr President, as draftsman of the opinion of the Committee on Foreign Affairs for Mrs Gomes's excellent report, I would like to emphasise the following points from that opinion.
The Chinese authorities must respect the principles of democracy, good governance and human rights in their relations with Africa. The Committee on Foreign Affairs therefore deplores China's purely pragmatic cooperation with the repressive regimes in Africa.
The commercial presence of the People's Republic on African territory brings ecological effects that China must deal with in a responsible manner. After all, the Western press is issuing frankly alarming reports of exploitation of the natural environment, particularly in the Congo Delta region. These reports range from oil exploitation and overfishing, to deforestation in an official nature reserve of all places.
The Committee on Foreign Affairs equally deplores the fact that Beijing excludes a number of African states from the strategic partnership between China and Africa, purely because of their diplomatic contacts with Taiwan. This attitude of the Chinese is not only contrary to its own principle of non-involvement in the internal affairs of third countries, but is also not in keeping with the current rapprochement between Taiwan en Beijing.
on behalf of the PPE-DE Group. - Mr President, China began to trade and change in the 1980s, and it has lifted 400 million of its own people out of poverty, as Ms Gomes's excellent report mentions. What other part of the world in that period of time has lifted 400 million people out of poverty? We have to be realistic about this. This is one of the issues we need to discuss here tonight.
Many other parts of the world have experienced the heat of the Chinese dragon. The economic upturns in many Latin American and African countries are largely down to the economic rise of China. China's activities, whether in investment, trade or aid in Africa, have grown at a mesmerising rate over the last number of years. The figures speak for themselves. The value of Chinese trade with Africa increased from USD 2 billion in 1999 to almost USD 40 billion in 2005. As the Commissioner has said, China is now Africa's third most important trading partner.
China's engagement with Africa is opening up many opportunities. However, it is necessary that we pass a critical eye over its development impacts. The development potential and the conditions for development are two sides of the same coin. Without one it is not possible to achieve the other. It is true that the potential for development abounds in many Africa countries, but corrupt African governments have for decades shown a disregard for their populations, denying them the possibility to develop. It is the African political authorities that will decide whether China's involvement is to be seen as a benefit or a curse for the ordinary African person.
Congo is a prime example of where great a development potential lies. The output per head there is USD 714 a year. The Congolese people have suffered greatly. China has entered into a deal with Congo to build eight hospitals, thousands of kilometres of roads and rail stations, and in return they will get much-needed minerals for China. But if this can be made to work, it cannot just be a win-win situation. It can be a win-win-win situation, because it can advance the cause of the Millennium Development Goals. Can we in Europe work with China to try to perfect what is happening, to try to improve the situation rather than simply to decry what China does or the shortcomings that China has? If we can work together with China and Africa to improve good governance, then I think we can deliver aid and trade and improvement.
I believe that the Commissioner was right: if we want to get China to listen to us, then megaphone diplomacy will not work. A big part of the Chinese make-up is that they cannot lose face. Diplomacy - quiet diplomacy - has a better chance of achieving what we want to achieve. I think that Europe should work with China to encourage best practice in what could be the first real opportunity to do something for Africa after years of talking about it and doing nothing. If China put us under pressure to compete to deliver the Millennium Development Goals, all the better. We need that competition; we need that pressure.
on behalf of the PSE Group. - Madam President, first of all I would like to congratulate Ms Gomes on this serious, politically very important report.
China is a global player in the contemporary world, and we would like to see China as a real partner of the European Union in the process of globalisation. China should play an important role in the new world order and we praise the peaceful role played by China in Africa.
At the same time, China must take her responsibilities in the area of human rights and development. In particular, China should use its influence to curb the nastiest of its friends, including the Government of Sudan. Fortunately, China has ceased to resist the deployment of United Nations peacekeepers in Darfur and is sending some of its own military engineers to join the force.
On the negative side, China has still sent arms to dictatorial regimes in Africa. Just this week, Zambia, Mozambique, South Africa and Tanzania blocked attempts by a Chinese vessel to deliver a massive shipment of ammunition, mortars and other lethal armaments to President Mugabe in Zimbabwe. These weapons could play an anti-democratic, even deadly role, in the hands of the Mugabe regime.
In this report, the European Parliament calls on China to be on the side of African societies, democracy and human rights in Africa.
on behalf of the ALDE Group. - Madam President, I should like to thank Ms Gomes for the huge amount of work she has done on this report and her close cooperation with colleagues.
The report is very wide-ranging, so I must focus on just a few issues. In particular, I welcome the call for the Commission to come forward as soon as possible with proposals to outlaw all illegally sourced timber and timber products from the EU market. This is essential to stop trade by the back door of Chinese furniture made from illegally logged African timber. Such trade not only puts African tropical forests at risk but also deprives African countries of much-needed tax revenue. The World Bank estimates that illegal logging costs developing countries USD 15 billion a year in lost revenue.
Secondly, I fully support the rapporteur in calling for the EU to adopt a legally binding instrument on controlling arms exports and to maintain its arms embargo on China. Since the report was written, we have had graphic evidence, as a number of colleagues have mentioned, that China is still exporting arms to countries like Zimbabwe, which are perpetrating gross violations of human rights.
On wider trade issues, I personally support the mention of economic partnership agreements (EPAs) in the report. EPAs are not irrelevant, because if they were more flexible and more clearly development friendly, they could serve as a model for China-Africa trade. As it stands, China risks pushing Africa back into the commodity trap.
Finally, I applaud the report's appeal for multilateral dialogue between the EU, Africa and China. This is particularly important in relation to climate change.
The Commissioner mentioned the example of photovoltaics. No continent is more vulnerable to global warming than Africa, and the future of millions of Africans may depend on the EU bringing China into the post-Kyoto agreement and sharing renewables technology.
on behalf of the UEN Group. - (PL) Madam President, the report by Mrs Gomes presents all the most important aspects of the Chinese presence in Africa. There is only one inaccuracy - the Chinese presence in Africa has nothing to do with any development policy, let alone aid. Development policy here is no more than a tool for the implementation of China's two general strategic aims.
The first aim is to ensure supplies of raw materials using fairly brutal raw materials diplomacy. It is the rising Chinese demand for natural and power-generating raw materials that is turning Sudan, Angola and the countries of sub-Saharan Africa into countries of such significance.
The second, and no less important, aim of the Chinese Government is to consolidate the world's authoritarian pole as a counterbalance to the liberal-democratic models of the West. Hence the violation of even a UN embargo on trade in arms with Darfur, Liberia and Congo. Hence the political bonds between Beijing and Sudan, Chad, Zimbabwe and Somalia.
The exclusion from aid cooperation of countries that recognise Taiwan is a further symptom of the primacy of a particularist strategy over development policy.
Today we have to concede that Europe is powerless in this situation. Of course we can follow up the Commissioner's appeals and bin the OECD's principles as regards corruption and public finances, and then we can do the same with other international understandings. Finally, we can even bin the United Nations Charter, but in that case we shall cease to know what our role in world politics is based on, and in what way we differ from other players in world politics.
on behalf of the Verts/ALE Group. - (DA) Madam President, I would like to thank Mrs Gomes for the excellent and balanced report and for an excellent cooperation. In the EU, we are used to having a leading role in Africa in terms of trade and development. However, with growing investment from China things could change quickly. The EU's presence in Africa is not without its problems; however, China's presence is threatening to develop in a highly unfortunate direction. China's enormous demand for raw materials and energy is governing Chinese investments without any particular concern for the healthy development of society. China should instead focus on concerns such as job creation through appropriate investments, i.e. it should stop bringing in its own workforce and instead develop the production sector and processing in situ, i.e. in Africa. However, good governance must also be incorporated into the investment policy. Hitherto, China has refused to adopt this approach and has not shown any concern for whether it is supporting corrupt and violent regimes or whether it is contributing to the suppression of the civilian population. China must follow the democratic rules of the game and respect human rights, instead of merely offering itself as a cheap alternative.
After all, the Chinese could do so much for the Africans. Allow me to highlight one of Africa's most significant problems, which has already been mentioned, namely population growth. China has unique knowledge and experience in this field, which could be of great help. In addition, ladies and gentlemen, imagine if China is now buying arms, as several people have mentioned today, arms which have been sent to Zimbabwe and which are now being refused entry at many ports in countries such as Mozambique and South Africa. China would then show itself as a superpower that listens to others and lives up to the responsibility that results from a seat on the UN Security Council. This is certainly what the report is encouraging: that a good dialogue be established between the EU, China and Africa to the benefit of all parties.
on behalf of the IND/DEM group. - (FR) Madam President, let's hear it for Mrs Gomes, but I would also like to ask a general question. I would like to ask who the Chinese government are trying to kid. Well, I have an idea: I think that it is trying to kid everyone. It has made a laughing stock of the European Commission, which I must say was extremely naive and lenient in the textile quotas episode. It is making a mockery of the rules of international trade - if there still are any - by constantly failing to check whether its exports are manufactured in accordance with the quality and safety standards of importing countries, particularly when it comes to toys, thus proving the absurdity of free trade.
It is making a laughing stock of France by organising anti-French demonstrations in Paris because it was upset by French protests about the mistreatment of the people of Tibet, which it continues to oppress.
It is making a laughing stock of the whole world, because it knows that the world is market-led and that it covets the Chinese market. Therefore, it does exactly what it wants. Its domination will be all the more complete since, through political cunning, the Chinese government has managed to outmanoeuvre Europe, Mr Michel, to get to Africa, thus gaining control of our staple commodities. Who can blame it? It is only profiting from our weakness, not least of all the stupid and dangerous disengagement of Europe, and France in particular, from a continent which will become increasingly important to us in the 21st century.
(DE) Madam President, it is becoming clear in the example of Africa that the much vaunted development cooperation does not usually go quite so much to plan as one would like to imagine. All too often it is used to promote exports from donor countries and sometimes to support dictators or even merely to create new dependencies using debt management policy.
In this context the latest ambitions of China and India on the African continent should be treated from a European viewpoint with the utmost scepticism. Here low-cost countries, which are damaging the European economy on a massive scale, are apparently trying to secure sources of cheap raw materials and open up new outlets. This kind of persistent neo-colonialism - as I would like to call it - of Africa by China and India would at one blow negate all the efforts of Western policy to date. Beijing or New Delhi cannot be allowed to incite nations that have recently had their debts written off to borrow and create new dependencies merely to secure supplies of raw materials. By the same token, African nations should not be allowed to hold up their hands all too eagerly to receive development aid when they are not even prepared to take back their own citizens when they are seized as illegal immigrants by Frontex off the coasts of Europe.
On the basis of the global balance of power, we as Europeans shall be made to look exceedingly ridiculous, however, if we try to exert pressure on China. Nor does China shy away from doing business with governments that are pilloried internationally, such as Sudan, for instance. Nor does it shy away either from supplying weapons to Zimbabwe. For a country in which human rights and democracy, environmental protection and sustainability currently continue to have such little importance, this approach is probably not totally illogical either.
As regards Africa, we therefore need a policy that demands stability, democracy and human rights, as well as - and this is the most important point - one that has European interests in mind. The European Union must not hand out money indefinitely in Africa without linking it to objectives in terms of content and policy. The approach so far has bestowed a vacuum on us, which has resulted in waves of migration, human rights violations and great poverty. The ambitions of China and India will probably push this even further if we do not ultimately make a U-turn. We Europeans cannot continue to finance humanitarian projects alone and allow other powers, such as China and India in this case, to continue their major trading operations.
(DE) Madam President, ladies and gentlemen, when I think of Africa, I very often ask myself: is Africa a somewhat forgotten continent from our European perspective or do we as Europeans see opportunities in Africa?
I often have the impression that we Europeans still see Africa much too much as a problem case and that we do not recognise the opportunities. The Chinese approach to Africa is very different. To the Chinese, Africa is first and foremost an opportunity and they are concentrating on utilising this opportunity. They have been doing this relatively unnoticed in recent years. Only in recent months have they been noticed much, and for this reason, they are pursuing a policy of purely economic interests.
Issues such as human rights, the rule of law and good governance, which some of our fellow Members have already addressed today, do not hold any sway at the moment for the Chinese in Africa. Their only concern is investments in infrastructure in Africa so that they can gain unlimited access to the raw materials markets. It is about covering China's growing need for raw materials. It is definitely not about helping the African nations and the African people on their way to truly sustainable economic development.
I am of the firm conviction that we must place greater emphasis on anchoring the African nations in the world economy so that they are able to benefit from globalisation on the world markets with their raw materials, with their resources, with everything they have to offer, and not become unilaterally dependent on Chinese monopolies. We must enter into a dialogue with the African nations here better than we have so far. We must also assimilate competition with the Chinese here more intensively than in the past and really do all that we can to persuade Africans about good governance and the advantage of free markets.
Only then will we succeed in promoting the rule of law, democracy and human rights in Africa and thereafter succeed in not allowing the African nations to drift off in China's direction, because Africa will certainly learn nothing from China - we have learnt this the hard way in recent weeks - about how democracy and the social market economy operate.
(IT) Madam President, ladies and gentlemen, first I would like to congratulate the rapporteur, Ana Gomes, on the excellent job she has done. The growing Chinese presence in Africa forces us to adopt a European course of action to cope with the opportunities and new challenges that present themselves as best we can.
The Chinese contribution to Africa as an aid donor is a good thing, but I would like to take a few moments to highlight two aspects: for us Europeans - partly on the basis of the principles and commitments enshrined in the Cotonou agreement and more generally in line with the overall framework of our development policy - it is worrying that China, along with aid, is unfortunately exporting a number of dreadful domestic practices including corruption, bad lending, lack of respect for workers' rights, and a low level of consideration for environmental matters.
Another issue that needs to be carefully monitored is the close relationship between Beijing and certain totalitarian and repressive regimes in Africa, such as Sudan and Zimbabwe. In this context, China needs to shoulder all the responsibilities that come with its role as a permanent member of the United Nations Security Council.
(LT) Madam President, ladies and gentlemen, China's policy in Africa poses a threat to the harmonious development of the African countries. Working conditions in Chinese companies operating in Africa are equal to those of slavery. China continues to offer African dictators political and financial aid and is escalating military cooperation with African regimes. Sudan and Zimbabwe are the main importers of arms from China. China offers African countries huge loans without any transparency conditions, encouraging the already wide-spread corruption within the groups in power in African countries. The illegal export of African wood and ivory by China is having a disastrous effect on Africa's environment. In a situation like this, development cooperation policy fails to achieve its objectives. Therefore, I would like to urge the EU to ensure that China does not fail to ignore respect for human rights and good administration when implementing investments and that any trade in arms with African countries where a war or military conflict is taking place or is imminent should be stopped. Until China is prepared to stop trading in arms, the EU should impose an arms embargo on the country. There is one more thing that needs to be pointed out, and this is mainly that in view of China's policy in Africa the individual EU Member States should overcome their disagreements. Newly reexamined EU policy would enable Africa to use its natural and human resources in a mutually beneficial way and continue with the development of its economical and political independence.
(PL) Madam President, Commissioner, the report by Mrs Gomes is in effect a detailed lecture on the subject of the highly complex trilateral links between African states and China, with particular reference to EU interests. On top of this we also have the role played in Africa's development by other organisations, such as the World Bank.
There is no doubt that China's role in the development of African states, which grows with each passing year, must be viewed in a positive light, despite reservations concerning the priority of actions. We have to find ourselves an answer to whether commercial investments are more important than humanitarian assistance. For poor African states, any aid is important, just as water is important, and also the fight against diseases, education, the construction of infrastructure and peace. There is only one conclusion: we must work together to develop the best methods for sustainable yet accelerated and durable development for these states.
(NL) Madam President, in Article 65 of her thorough report, Mrs Gomes calls on the European Union and China not to pursue arms trade deals with African governments that are guilty of human rights violations, are involved in conflicts or are on the brink of war. I am in complete agreement with the rapporteur on that point. The same goes for the concrete examples that she gives, and in the list of African states, Mugabe's Zimbabwe most certainly stands out these days.
Late last week the Western press reported a large-scale Chinese arms supply to the Mugabe regime via South Africa, as if the internal tension in Zimbabwe had not mounted enough as a result of all of the presidential voting machinations. 'For Zimbabwe, going to China is going to our second home', said President Mugabe during his last visit to Beijing, approximately one and a half years ago. When will the Chinese authorities truly dissociate themselves from this and other African 'friends'? Commissioner, I expect that you will be asking this pressing question in Beijing. Mrs Gomes's report also gives cause for this.
(FR) Commissioner, after everything that you have said, let us examine China's presence in Africa. For this I will continue in Polish.
(PL) Madam President, Commissioner, at the beginning of the last century, Chinese nationals came to English and French houses as exotic servants. In the 1950s and 1960s we had Chinese products: pens and various products for schools; and now the Chinese have appeared as a powerful economic and political force.
As you say, everyone has a right to act on the economic and political stage and no-one will bar them from doing so, but the Chinese have aggregated their efforts and are moving towards their goals with a certain plan; but what are the goals they strive for? Unencumbered by any stain or label of colonialism, they can and will exploit natural resources in Africa. I am putting it bluntly - exploit. Further, and worse, they can and already are exporting their totalitarian socio-political model, and Africa needs protecting from this. Africa needs saving from this.
Europe has traditional links from colonial days to what is nicely termed 'cooperation'. Both from a humanist perspective and also from a sense of guilt, we should make a constructive contribution to Africa in every aspect. We are doing this, but the Chinese are squeezing us out. In parallel with this superpower, the EU too should gain Africa's trust and at the same time show its readiness to contribute to developing this large continent, which is so near to us.
Commissioner, we are faced with an enormous challenge.
(DE) Madam President, renewed interest in Africa throughout the world is attended by a change in perspective. Today Africa is more than just a continent of poverty. There are growth rates of up to 10% in some African countries.
Now to the heart of the matter: what is China looking for in Africa? Its most important motive for commitment there is energy resources. In the battle for access to raw materials, however, Western value-based policy draws the shorter straw increasingly frequently. Europe's most important motive is Africa's sustainable development.
A joint EU-Chinese plan for Africa would be ideal in theory. We should not be claiming to be the good guys here, because the countries of Africa mistrust the EU just as much as China. The EU cannot provide solutions for either China or Africa. In any case the EU must carry on tying commitment to conditions. At the same time it should be promoting governments, institutions and civil society more strongly than it has hitherto. Dialogue with Africa is necessary, but should not overlook grievances. On this note I can but support Mrs Gomes's report.
Madam President, I congratulate my colleague Ms Ana Gomes for her work and her comprehensive and realistic assessments. As the report shows, China is already an important economic and political partner for Africa. Regarding Africa's development, I believe that there is so much work to do on this continent and that China, as a new player, should be welcome to participate.
However, what I strongly fear is that instead of channelling its support in constructive endeavours - health, education, poverty reduction and infrastructure - China would continue to engage in feeding the tragedies of the continent and will do it by arms trafficking and undermining whatever steps African countries make towards democracy, good governance and respect for human rights. The Chinese ship carrying guns for Zimbabwe again calls into question China's real commitment to contributing to peace and security in Africa.
Many African countries welcome their cooperation with China as there is no political conditionality linked to the economic benefits, but the EU should continue to strongly advocate, both to China and the African countries, institution building, human rights advancement and more transparent rules regarding the exploitation of natural resources. Recent developments have shown that, even in those cases where in the last couple of years governments started to show more openness on how public money and resources were spent, they have gone back to a less transparent administration. The EU has the duty to help China to become a trusted partner in development cooperation.
(PL) Madam President, Commissioner, despite the lively trade between China and African countries, and even despite the fact that China has recently become a net donor with regard to Africa, it is still Europe, not China, that African emigrants choose, despite our colonial past. This is the best proof of Africans' preference for our values, such as respect for human rights and concern for sustainable development that guarantees a better future.
This gives the European Union a moral right, but also a duty, to examine Chinese policy vis-à-vis Africa, since, as the rapporteur rightly stresses, China could significantly accelerate the process of sustainable development in Africa, but could equally harm it. In view of this, the idea of holding trilateral talks between the European Union, African Union member states and China is particularly worthy of support.
(CS) The Chinese courtship with Africa is not just about military cooperation, strategically important raw materials, large-scale investment and the creation of an enormous market for Chinese products; it is also about building infrastructure. The volume of trade has multiplied five-fold since 2000 and will soon total USD 100 billion, although Western trade is for the moment still responsible for up to two thirds of African trade revenue. The Chinese policy is based on the concept of 'non-interference' and comparative economic advantage. This means exporting cost-effective goods and weapons in exchange for raw materials. Investment and long-term contracts represent elements of a premeditated long-term Chinese strategy that has no compassion for Africa.
China's influence on African countries is a dangerous example of a totalitarian model, and a corrupt market model, devoid of any respect for individuals or human rights, or any respect for the environment. The Chinese hunger for raw materials in exchange for unconditional supplies of weapons to Africa is becoming a bigger and bigger obstacle in achieving the Millennium Development Goals. We have to force China to accept its share of the responsibility for development policy, poverty reduction and sustainable growth. China is, after all, a permanent member of the UN Security Council and as such has a responsibility for the developments in Africa.
I condemn China's support for the Sudanese regime. I support a dialogue with China on harmonising policies in Africa with a view to reducing poverty, but I am not holding my breath. We must not give up, however. We must put a stop to the plundering of raw materials and help Africa to become economically independent. We must adhere to our strategy of trade policies based on respect for human rights and environmental protection. I pray to God that we can achieve this.
(ET) First, I would like to thank Ana Gomes for this report. For me its primary message relates not only to China's conduct, but also to the constant shortcomings in European Union Common Foreign Policy. We clearly all agree that a common European Union position here would be very welcome.
I would like to focus on a couple of points. First the global approach: we should view cooperation between China and Africa from a global perspective, not from the viewpoint that Africa is traditionally an area of exclusively European influence. Secondly, we must stress responsibility: China must recognise the growing responsibility which ensues from a strategic partnership of this kind.
And one final remark: point 13 of the AFET suggestions.
'Considers that Chinese engagement in Africa, on the one hand, and the newly launched EU-Africa strategic partnership, on the other, should be compatible with each other;'
First, I do not believe that our policy should be aligned with that of the People's Republic of China, and I am even less convinced that the Chinese will even begin to take our narrative-style recommendations into consideration.
(RO) The value of trade between China and Africa increased from 2 billion euros in 1999 to approximately 39.7 billion euros in 2005, China being the third partner of Africa at present as regards the importance of trade.
This proves very clearly the high interest Africa represents for China's global interests.
The resolution has a few very important conclusions, which are worth being emphasized once more. We have to transmit very clearly that our expectation is for China's involvement in Africa to refer not only to nations presenting interest from the point of view of the energy policy.
We should also encourage China to provide unconditional assistance to African partners and the economic conditions associated with international subsidies or loans should not affect the objective of sustainable development.
It is more important for us to see what we will do and what the European Union will do in this circumstance. I agree with Commissioner Louis Michel who said that, unfortunately, the European Union does not take advantage of its unique position toward Africa.
The European Union should redirect a greater share of its annual budget for financially supporting the infrastructure projects able to draw direct foreign investments.
At last, a more important European presence in Africa should transform from intention to reality.
Madam President, China has begun to increase substantially its diplomatic and economic links with Africa over the last decade, largely because of a demand for raw materials. Chinese trade with this continent has quadrupled since 2001, with a scramble for resources also having negative consequences and perpetuating corrupt and oppressive elites in Africa. An example of such a repressive regime would be Sudan, where CNPC - a Chinese state-owned oil company - controls an estimated 60-70% of Sudanese oil production, while Sudan is also a major recipient of Chinese arms.
Political conditions in respect of governance, democracy and human rights are very often not attached to China's dealings with Africa. China has severe problems itself at home concerning good governance, respect for human rights and core labour standards. This country seems to be in no position to make its aid dependent on improvements in African standards of human rights, when it does not abide by those same standards itself. Nevertheless, China's policy of non-interference in the domestic state affairs of its economic partners has now become too convenient an excuse, giving China carte blanche to continue its sometimes reckless contracts, particularly on the continent of Africa.
This policy of non-interference, with China's lenient attitudes towards questionable regimes, such as those in Sudan, is a continued issue of concern to be addressed. Unfortunately, as China's predominantly bilateral approach to Africa runs counter to the EU's primarily multilateral approach, the EU is being somewhat left behind. Corrupt African leaders prefer to sign lucrative deals that do not come with demands attached and so the EU appears to be missing out.
Nonetheless, the EU should uphold its traditional policy of positive conditionality aimed at fostering sustainable development and should not be tempted to nuance its approach to Africa simply because China is landing more contracts. Instead, the EU needs to press China to adopt more criteria for development in its relations with Africa. China is a major power, a permanent member of the UN Security Council and therefore has responsibilities in Africa and all over the world.
Madam President, I congratulate my colleague, Ms Gomes, on an excellent report. This report strengthens our relationship with China, which is necessary to underpin the global economy. Until recently, and for thousands of years, China only exercised soft power, as we now do in the EU, but China is changing. She is a superpower, both economically and militarily, and she is in transition.
Our relationship with China must be based on respect. It cannot be a relationship where either party feels entitled to lecture or hector the other. We ended the Cold War by engaging with the Soviet Union and we brought peace to Europe. Similarly, we must engage with China at all levels. We must preserve the institutions that underpin our rules-based global liberal economy and values, otherwise we are finished.
This means China playing a full and active role in all the post-war Bretton Woods institutions that we have so carefully built. It also means working with China to strengthen the rules of the international order so that it serves our interest and hers. By 2020, China's economy will be the largest in the world. We now have a choice. Either we empower China to play a full and active role in the liberal open-to-all rules-based multilateral institutions built after Bretton Woods - and this includes the EU, the ACP, Rio, Bali, in addition to the UN, WTO, IMF and the World Bank - or, we force China, through our short-termism, to withdraw and inevitably, in time, to destroy these institutions and build her own, to suit her superpowers, institutions.
That is why this report is so timely. That is also why - and I am being controversial here - the Olympic Games in Beijing are so important, because this is the first time in history that China is engaging with the whole world. That is why it must be a great success, not only for China, but for the whole participating world.
Our task at the beginning of the 21st century is an enormous one. It has never been done before in the entirety of our common human history, but it must be done. That task is to engage the oldest and largest nation on earth in all the affairs of the planet Earth as our partner.
(SK) Ladies and gentlemen, my visit to China in March this year convinced me of the timeliness of this debate. I think that as far as the European Union is concerned China is not only an important trading partner but also a serious competitor. The report by Mrs Gomes corroborates my personal experience.
I had the opportunity of seeing the astonishing diligence of cheap labour. Even though China has to cope with great social and economic inequalities and an alarmingly deteriorating environment, and even though political rights and fundamental freedoms are still very limited, it has a great deal of experience that can be beneficial to African countries. Africa is fighting poverty but it is rich in raw materials. Thanks to the demand from China and other parties, African states can gain a better foothold on the markets.
At present the EU is the biggest donor of aid to Africa and its most important trading partner. China's ambition is to become Africa's largest trading partner by 2010; its actions in Africa therefore present a serious challenge for the EU.
(PL) Madam President, China's interest in African oil, precious metals and gas is beginning to be a little reminiscent of the old colonial policies of certain European powers. China is posing as a good friend and business partner of Africa; it is convincing Africans that it wishes to help them escape poverty and backwardness, and that it will back economic development.
Let us hope that their intentions are sincere, but in business as well as in politics it is usually the case that the ends justify the means. The Chinese are building bridges, roads, stadiums, hospitals, they are supplying Africa with weapons, they are issuing financial loans, and in this way they are gaining for themselves a new sales market while at the same time posing as a state that cares about Africa's future.
The EU should become considerably more involved in Africa's development. We cannot stand by as neutral observers while this new Chinese domination proceeds.
(PT) Mr President, Commissioner, ladies and gentlemen, I would like to begin by congratulating Mrs Gomes for the excellent report she has produced, but in the little time I have I would like to draw the Commissioner's attention, and that of my fellow Members, to a practical case of this relationship that is occurring right before our very eyes. This practical case is Zimbabwe. Newspaper reports tell of a ship, coming from where? From China. Loaded with what? With arms, arms for Zimbabwe, small arms, grenades and mortars. It was prevented from unloading in Durban, but there are reports of it heading to Angola to deliver those weapons to be used to harm the people of Zimbabwe.
We must take a strong diplomatic line on China, and also on Zimbabwe's neighbouring countries, to nip this type of perverse relationship, this type of lethal relationship, in the bud and to make sure the election results are respected. It is my belief that in our relationship with China we have to draw China's attention, as a major power and the huge country it is, to its responsibilities on the international stage and to maintain peace and uphold peoples' rights.
(PL) Madam President, Commissioner, over the last 10-15 years China has become the most rapidly developing economy in the world, as witnessed by the 10% plus annual increase in its national income. This has led to this country becoming the fourth largest economy in the world, with the world's largest foreign currency reserves.
Such a rapid development in economic potential means that China is becoming one of the world's leading trade partners. Over the past 15 years, the value of trade between China and Africa has increased 20 times over. It looks as if the European Union is not in a position to counter this expansion. We therefore need to encourage China to ensure that its economic involvement in Africa includes a social and an environmental aspect, as well as maintenance of democratic standards.
The European Union should keep tabs on China's expansion in Africa. We do, after all, continue to be the greatest donor to African countries. We should consequently strive to ensure that aid offered to these countries is linked to a significant broadening of trade relations with Africa.
(DE) Madam President, I should also like to extend my congratulations on the report. It very clearly demonstrates that China can also be an example. Development in China, particularly economic development, can be an example for Africa. Market relations and the growth being achieved are remarkable.
China is also our partner in the WTO. We can indeed see that when negotiations in the WTO on standard wage and quota reduction are successful, it can lead to a win-win situation for both sides. Africa and China need Europe. Europe is currently the world's most powerful purchasing forum. I can imagine a good partnership developing.
member of the Commission. - (FR) Obviously it is extremely frustrating for MEPs, in a debate as important as this one and with such an excellent report, to have so little time.
I would simply like to acknowledge the fact that I have seen two camps emerge here in Parliament. There are those - and I am not being critical, I am simply saying that this is what I have observed - there are speakers who believe that pessimism and fear will get the Chinese out of Africa. Forget it, clearly that is not going to happen. Personally, I have an unshaken belief in the optimism that comes from modernity and openness.
I have heard other things here today that make me think that we need to realise that this kind of relationship with Africa is exactly what is making Africa lose faith in Europe. However, we must stop believing that we have a moral right to be in Africa. We have no right to be in Africa, none whatsoever, whether moral or otherwise. Our past certainly gives us no right to think this and I would just like to remind everyone of that.
In the same vein, I heard the Chinese being criticised for stealing our natural resources from Africa! I am sorry, I do not know whether Mr Coûteaux is still here, perhaps it was a slip of the tongue. Still, as if we owned natural resources in Africa! It is really quite amazing. I will be honest with you: this kind of comment rather surprises me at times.
I would tell you that the only danger I see in China's presence, in Chinese investment in Africa, is the resource curse for Africans. This is something we need to discuss with Africans. It is what is known as the 'resource curse' or 'rentier economy'. This subject must be raised in our talks with Africa. I am a great believer in dialogue, in tripartite partnership, in feedback and in a mutual understanding of problems, as well as in the search for real cooperation. For others more prone to sermonising, this amounts to saying that 'we Europeans must give lessons on how to protect these poor Africans from the Chinese'. I must tell you that I encounter these sorts of arguments every single day in my bilateral relations. They are pointless and I do not engage in them, nor do I expect anyone else to engage in them.
The report by Mrs Gomes is on the right track. Personally I think that almost everything the report says is on the right track. As you know, I am leaving for China in a few hours. I will meet with the Chinese Minister for Trade. President Barroso and I will meet with the Chinese Prime Minister. Do you honestly think that we will not talk about human rights, about Tibet, about democracy, about Africa? Of course we will, in the singular vernacular of conventional diplomacy. Megaphone diplomacy, in this case, is totally counterproductive. The more you say to Africans, the more you go and tell them that they must be wary of the Chinese, that they are determined to colonise African countries, that this is the resource curse, the more you say that, the less they will hear you and the less they will want to listen to you.
Europe has the tools to achieve its ambition. It can do this in two ways. Firstly, we have our model, which we must defend. We have to be different from others because our model is different from other models. It is founded on shared values, it is founded on tolerance, it is founded on openness, it is founded on dialogue, it is founded on feedback, it is founded on mutual respect. This is Europe, and Europe should not have to change. Europe does not have to become anything else or chase after other models. That is the first thing I wanted to say.
The second thing is as I said earlier. If we had a bit of courage - and the European Parliament can help us enormously here and indeed has already done so - to persuade Member States to divide the work better, to tweak the rules on the use of the European Development Fund, if we gave a bit more to the European institutions, if Parliament - by budgetising the EDF for example, which would then become much more effective politically - allocated more resources to Commissioners so that they could act in accordance with Europe's values, using EDF funding, then I guarantee that Europe would not have to worry about competition with China. That is a fact.
There is some basis for this, because we have a formidable advantage. What advantage do we have? We are not about giving loans, we offer grants. I am not explaining myself properly. Africans today are turning to the Chinese and criticising us for not being responsive enough, even though we offer grants - in other words, money that they do not have to pay back - as opposed to soft loans which, it must be said, absorb natural resources. However, if these loans are used for infrastructure, for sustainable development, then who can argue that Africa does not benefit from this? As you know, when it comes to infrastructure in Africa, Europe, Europe and China, Europe, China and the US, Europe, China, Japan and the US, even the rest of the world, could offer as much funding as they want, it would still take years before there is enough infrastructure in Africa to support any real development.
Therefore, all this money, all these investments, they are not necessarily a bad thing. The real question is knowing how it is all used, how it is all managed. I know that I cannot make everybody agree, but that is the beauty of democracy. I sincerely believe that it is through openness, through dialogue, through the search for a triangular partnership, in this case, that we will make a difference. In my opinion, Europe will always remain a special partner of Africa for historical reasons, for geographical reasons, for model reasons. I am not afraid of that and I believe that, if we truly want to be present in Africa - as someone said, this is very important - we must do as I suggest and add another ingredient to the mix. We must stop implying that our interest in Africa is based solely on generosity, kindness and humanity.
Clearly we also have a duty in that respect, but we need to accept that a relationship with Africa represents an enormous win-win potential for Europe. It offers enormous potential for mutual economic development, and there is absolutely nothing wrong or immoral in looking at things from that perspective. At least the Chinese have one good quality: they make no secret of their plans. I have never heard the Chinese say that they want to help Africans or to foster development in Africa. No, they are honest. They play by the rules of economic development, this is their primary interest. Personally I believe that if we want to respect our partners, then we must accept this. We must not dismiss this aspect. There is no miracle solution. If Africa does not develop economically, it will not develop at all, period, and our charitable policies will make no difference.
That is what I wanted to say. I am sorry, Madam President, for taking so long, but I have expressed a belief that comes from my experience with these countries every day.
One final thing, for what it is worth. The Chinese ship is heading back to China for now. People have always said that Europe has little political influence. I have just come back from the SADEC Summit, where I spoke with heads of state. Zimbabwe was obviously on the agenda. I spoke with all the heads of state: Angola, Mozambique, all of them. I clarified the question of the Chinese ship. It was the dockers who reacted, but various countries also refused to unload the ship. According to the latest information that I have, the ship was sent back to China. For what it is worth, Europe has tried to do its duty with soft diplomacy and with the dockers, obviously with the voice of the people. This was all worthwhile, and it proves that Africans are not prepared to accept just anything when it comes to diplomacy, or politics for that matter.
rapporteur. - Madam President, I would like to recall that our colleague Erika Mann, who was the draftswoman for the opinion of the Committee on International Trade, could not be here. She asked me to stress this point which we have included in the report: it is about the importance for Africa of developing its own strategy towards China, noting that such a strategy can enhance the reciprocal nature of trade relations between China and Africa if it is focused on greater participation by African workers in Chinese projects in Africa, greater willingness on the part of China to transfer technology, and better access to Chinese markets for African exports.
rapporteur. - (FR) Allow me to thank Commissioner Michel and my other fellow Members for their comments and for the valid questions raised.
I understand the Commissioner when he says that Europe cannot unilaterally dictate terms for Africa, particularly when China does not apply them. However, this is precisely why we as Europeans must invest more to strengthen African civil society, institutions such as parliaments, free media, universities, etc. so that Africans themselves can demand and impose conditions, such as those emerging from the MDGs, and ensure that these are respected.
I am in complete agreement with the Commissioner, as is evident in the report, when he says that the rapid disbursement of aid or European funding is vital for Africa and that coordinated action and the sharing of tasks between Member States and the Commission is essential if we are to compete with the ease with which China finances Africa at the moment, without weighing up the consequences, apart from its own interests.
In terms of the OECD criteria, clearly it is up to China to decide whether these are worth adopting. However, I believe that it is our role, based on our positive and negative experiences in Africa, to make China understand that its long-term interest is to ensure that Africa's natural resources are exploited and not decimated, and that, without good governance, there are no guarantees, not even for China.
Finally, perhaps one of the positive consequences of China's increasing presence in Africa is this debate and the report that we are going to adopt tomorrow. China has helped Europe to understand that there is enormous potential in Africa and that there are success stories in Africa. I sincerely hope that your trip to China this week, Commissioner, will be an opportunity for you to foster the constructive engagement by China and Africa outlined in this report, and to remind China, as you said today, of its responsibilities as permanent member of the UN Security Council not only with regard to Tibet and Myanmar, but also Africa, and specifically Zimbabwe and Darfur. Congratulations, Commissioner, if your actions did in fact help send the ship back to China. This is very positive.
The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
Written statements (Rule 142)
in writing. - (PL) The report by Mrs Gomes is undoubtedly a detailed and interesting analysis of the presence of the People's Republic of China in Africa. I cannot, however, rid myself of the impression that somewhere between trade, investments, infrastructure, energy and other important matters, we have lost sight in this report of a matter that is of fundamental importance from the aspect of both the institution that we represent - the European Parliament - and the Committee on Development, which is responsible for this report. Protection of human rights throughout the world is an absolute priority of the European Parliament - we see this on the homepage of the European Parliament's website. If we really do believe in this slogan, we cannot restrict ourselves in the section on governance and human rights to:
a perfunctory summary of the involvement of China (this being placed in as positive a context as possible) in Darfur, whereas we all surely know perfectly well that there has been no improvement whatsoever in the region;
a single-sentence reference to violation of the UN embargo on arms sales in Africa by the People's Republic of China - which, let us not forget, is a permanent member of the UN Security Council;
or to the brief commentary on the subject of Chinese cooperation with governments responsible for human rights violations, such as Zimbabwe.
'The EU should not underestimate the power of privately and publicly criticising China', as Mrs Gomes writes in the justification for her report. It is a pity that we have missed just such an opportunity with this report. Thank you for your attention.
in writing. - (FI) The report by Mrs Gomes is a vital contribution to the debate on this major challenge to international cooperation. Once again I thank her for her clear-sightedness.
On the one hand, it would appear that Africa has benefited from its economically close relations with China. The economic boost given to it by its most important trading partner, Europe aside, has reduced poverty. China looks on Africa not as a burden, but as an opportunity full of economic potential.
On the other hand, it has become evident that there are some very worrying aspects of China's position in Africa. The export of weapons, unhealthy investment, the exploitation of raw materials - Europe knows the signs of neocolonialism amid all the zeal all too well. It is worth asking if economic power should be used to encourage an obsession with becoming a superpower. This is apparent, for example, in Darfur.
Another question is how the EU should react. In many ways China is Europe's rival in Africa, and several here have said that lecturing a self-respecting rising superpower will not do any good. The report wisely opts for a constructive approach. Therein we need to identify our role, which is to remind China of the obligations which partnership brings with it. Joint efforts need to be made to achieve the Millennium Development Goals, prevent conflict and guarantee sustainable development.
Cooperation is of the utmost importance in curbing climate change. Bali brought the hope that China, as a major polluter, and Africa, as an innocent victim, would be involved.
Finally, we need to acknowledge the fact that China does not share European notions of respect for human rights. That is why we must make far more of an effort to ensure that lasting democracy, the rule of law and good governance take root in Africa. The eventual solution to the Chinese challenge is to be found not in China, but in Africa itself.
in writing. - (PL) The rising power that is China is having an enormous impact on the process of sustainable development in Africa, but we must bear in mind that African states are responsible for the overall impact of the presence of foreigners and foreign organisations or governments on their territory.
Both the EU and China are acting to promote security, peace and sustainable development in Africa, but the EU is the greatest donor and the main trade partner for Africa as things currently stand. Although China has a raft of positive experience through lifting 400 million of its own citizens out of extreme poverty over the past 25 years, we must nevertheless concentrate on the enormous social and economic inequities, as well as the alarming degradation of the natural environment, the restriction of fundamental freedoms and low employment standards.
We must monitor the exploitation of African natural resources, as it may lead to their total exhaustion and the spread of corruption, as well as to a deepening of social inequality and the instigation of conflicts, which will have a negative impact on the development of African countries. It is precisely the Western states' trade and consumption that is having the effect of increasing China's demand for African natural resources, resulting in increasing CO2 emissions in developing countries. No less important is the fact that WTO membership brings in its train a series of obligations that China is inadequately honouring. The EU should raise the issue of justice in relation to trade, climate and other problems as part of trilateral cooperation with China and Africa.
in writing. - Mr President, the most disturbing fact about China's policy in Africa is that they are providing non-conditional aid and investments there. The development assistance that the European Union contributes has always been bound with strict conditions concerning democratic progress, recognition of the rule of law and good governance as well as respect for human rights.
China's pragmatic "no conditions" cooperation with repressive regimes in Africa undermines the efforts that the European Union has made to incite democratic state-building in Africa and challenges us to introduce some new more flexible policies on Africa. Conditional aid, although being sometimes extremely effective, can also be perceived as patronizing and China, in pursuit to satisfy its growing need for resources, has avoided its use.
China's growing interest and involvement in Africa endangers European interests there and in order not to lose ground in Africa we must come forward with some new more attractive means to encourage democratic transition in African countries. But on the other hand we must not shy away from a constructive dialogue between the European Union and China as well as other major contributors who might be interested in forming a coherent multilateral strategy on Africa.
in writing. - Napoleon told us that we should let China sleep, for when she wakes, she will shake the world. Bad news: China has arisen, yet we have slumbered away. We are still dealing with the legacy of colonial rule, in both the colonised and colonising states, but we have ignored the possibility that this tragedy might occur again. The accusation that China is exercising neo-colonialism is not at all unjustified. China has the same interests in exploiting African countries as some of our European states have had over the centuries. We have learned our lessons at great cost, but China has yet to learn how to implement human rights internally while already experimenting in colonial rule. We are on a dangerous course with China's thirst for oil and the hunger that it exerts for African resources. We should send a clear signal to China: first deal with the internal human rights record, then show the world that it genuinely wants to engage in Africa's development goals rather then just using them instrumentally.